Title: From Thomas Jefferson to Etienne Lemaire, 21 May 1808
From: Jefferson, Thomas
To: Lemaire, Etienne


                  
                     Th: Jefferson to mr LeMaire
                     
                     Monticello May 21. 08.
                  
                  Among the articles we provided for Monticello, I forgot that of Syrop of punch. it is too late to provide it for the present visit, but it will be well to think of it for the visit of July, which will require about 6. doz. bottles or 20. gallons. as there will be difficulty in procuring the fruit for it, will you be so good as to avail yourself of every opportunity that you may have of procuring fruit & preparing the quantity abovementioned, to be in readiness. I had a bad journey. I was stopped two days on the road by high waters, and travelled a whole day thro’ a heavy rain. we are all well, and salute you with great esteem.
                  
                     Th: Jefferson
                     
                  
               